Citation Nr: 1606270	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  13-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky



THE ISSUE

Entitlement to increases in the (50 percent prior to July 23, 2015 and 70 percent from that date) ratings for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to June 1982 and from December 2003 to December 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Louisville, Kentucky RO, which granted service connection for PTSD, rated 50 percent, effective November 18, 2010.  An interim [September 2015] rating decision granted a 70 percent rating for PTSD effective July 23, 2015.

In November 2013, a videoconference Board hearing was held before a Veterans Law Judge (VLJ), who in April 2015 remanded the matter for additional development.  A November 2015 letter notified the Veteran that the VLJ who conducted the videoconference hearing is unavailable to participate in a decision in this appeal, and offered him the opportunity for a hearing before a VLJ who would decide his appeal .  In December 2015, he responded that he does desire another Board hearing, and asked that the case be considered on the evidence of record.

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required. 


FINDING OF FACT

It is reasonably shown that throughout the period for consideration (since November 18, 2010), the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.




CONCLUSION OF LAW

A 70 percent (but no higher) schedular rating is warranted for the Veteran's PTSD throughout, from the earlier effective date of November 18, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a September 2015 supplemental SOC (SSOC) readjudicated the matter after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  During the November 2013 videoconference hearing, the VLJ advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of his PTSD); his testimony reflects that he is aware of what is needed to substantiate this claim.

The Veteran's pertinent VA treatment records have been secured.  He was afforded VA examinations in January 2011 and July 2015; those examinations are reported in greater detail below and are adequate for rating purposes, as the reports contain all information necessary for consideration of the applicable criteria.  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In his November 2010 claim, the Veteran stated that he was having anger issues and difficulties with work.  He stated that reactions to certain stressors had stayed with him, he had been isolating himself from people in general, and that relationships with people were becoming strained.

On January 2011 VA examination, the Veteran reported that his treatment consisted of individual and group therapy and medication; he reported that he felt much better than previously.  He reported that he had been married to his wife for 32 years and they have three adult children; he reported having some difficulties with his wife and son due to some anger issues on his part.  He reported that he often felt distant from his wife and that they slept separately some nights.  He reported a strained relationship with his son as they both have anger issues.  He reported that his relationship with his daughters was okay though he felt distant from one daughter.  He reported that he would sometimes isolate himself in an attempt to cope with his moods and stressors.  He had few friends as many of them lived away.  He occasionally attended VFW meetings and considered his co-workers and family his friends.  He did not enjoy being around crowds due to hypervigilance.  He denied any history of suicide attempts or violence/assaultiveness.

On mental status examination, the Veteran was neatly groomed and his psychomotor activity and speech were unremarkable.  He was cooperative toward the examiner.  His affect was appropriate and his mood was good.  His attention was intact and he was oriented to all spheres.  His thought process and thought content were unremarkable.  He reported no delusions or hallucinations.  He did not display any inappropriate behavior.  He denied any obsessive/ritualistic behavior or panic attacks.  He denied any homicidal or suicidal thoughts.  He reported fair impulse control, sometimes becoming angered and "going off" on others.  His remote memory and immediate memory were normal and his recent memory was mildly impaired.  His judgment and insight were intact.  He reported sleep impairment due to sleep apnea as well as nightmares 2 to 3 times per week which awaken him; he reported that on occasion he would not wake during the nightmares and would then feel very tired the next day.  He reported that most of his sleep difficulties were related to ability to stay asleep.  He reported frequently having intrusive thoughts of things burning and seeing the deceased, despite making an active attempt to avoid thoughts and feelings associated with his military experience.  He reported feeling hypervigilant and easily startled, especially in his workplace where there were often explosions and loud noises.  He reported that he had been employed full time as an industrial hygienist for between 10 and 20 years, with less than 1 week of time lost from work during the previous 12 month period to attend counseling.  He related having poor social interaction related to occupational functioning.  The diagnosis was PTSD and a GAF score of 60 was assigned.  The examiner opined that the Veteran was currently functioning with moderate symptoms of PTSD despite continued treatment.  The examiner opined that the Veteran's PTSD signs and symptoms resulted in deficiencies in the areas of judgment (shown by fair impulse control with reports of "going off" on people), thinking (bothered by intrusive thoughts of his military experience), family relations (strained relationship with his wife and 2 out of his 3 children due to irritability and mood lability), work ("snapping" at others and being angry and irritable in his interactions, hypervigilance and being easily startled due to the loud noises and explosions taking place at the Army Depot where he worked), and mood (experienced mood lability, anger/irritability and sometimes crying).  Based on these findings, the February 2011 rating decision on appeal granted the Veteran service connection for PTSD, rated 50 percent.

The Veteran submitted documentation regarding his behavior at his place of employment, which ultimately led to his retirement.  An April 2013 letter notified him that he had been barred access onto Blue Grass Army Depot, after it was reported that he threatened to assault a co-worker during duty hours while on the installation; the debarment was to remain in effect indefinitely or until lifted by the installation commander.  

In an October 2013 medical update, Dr. Barbee, a medical officer in the occupational health clinic at the Army Depot, stated that any loud noise, confrontations with others, and unknown packages would trigger episodes of PTSD for the Veteran.  Dr. Barbee stated that in the latter part of 2011 or early 2012, there was a 2 week period when either he or the nurse had to be with the Veteran constantly; if they were not with him, he would search them out and try to engage them in conversations about his problems and feelings.  Dr. Barbee stated that during that period, the Veteran threatened to shoot his brother because of some way he had mishandled the family's inheritance.  Dr. Barbee stated that most of the employees in the building were afraid of the Veteran, and there were many times when something would disturb the Veteran and he would have a reaction, which happened multiple times per week; he stated that during those times, the Veteran's speech was distorted sometimes to the point that he was not understandable and he would not be reasoned with.  Dr. Barbee stated that for those episodes, he would either send the Veteran home or ask him to sit quietly in a room until he felt better; however, one episode was so severe that he sent the Veteran to the emergency room for treatment and to see a psychiatrist but nothing was done.  He stated that in April 2013, the Veteran was placed on administrative leave because of a verbalized threat against a fellow worker and he was banned from the base, and that the Veteran returned to work the previous week and was under watchful control, separated from the person he had threatened.  Dr. Barbee stated that, the day he wrote the medical update, the Veteran spotted a backpack in the building and had another episode where he walked outside and was seen pacing and talking to himself.  Dr. Barbee stated that the employees in the building were again afraid that the Veteran might do something, and some had stayed in their offices with the doors locked while he was in the building.

A November 2013 memorandum included a request for personnel action for the Veteran, noting several episodes in which he caused significant distractions and disruptions to the work environment.  The memorandum noted that the mixture of his work had been adjusted to where stress could be somewhat minimized, but all stress could not be reasonably and completely eliminated from his work environment.  It was noted that throughout 2012 and 2013, controlled detonations occurred approximately once per month on the installation and, when the detonations occurred, the Veteran was noticeably anxious, shaking, crying and trembling, and aggravated by the sounds; on most occasions, his crying distracted others and he required significant attention from the clinic staff to calm down, and on two occasions he was so inconsolable and disruptive that he had to be escorted out of work to seek care from his medical provider.  The memorandum noted the incident cited by Dr. Barbee that was caused by the presence of a camouflage backpack in the clinic.  It was noted that the Veteran's outbursts were highly unpredictable and highly disruptive to work, and he had great difficulty with interpersonal interactions with his co-workers to the point where the co-workers had hesitation to work with him on projects; the immediate and permanent removal of the Veteran was proposed.  It was noted that he had shown inability to work in a moderately stressful environment and he had shown marked inability to have the appropriate interpersonal skills needed to perform at an acceptable level.

At the November 2013 Board hearing, the Veteran testified that within the past two years, he had been referred to a fitness-for-duty at work evaluation.  He testified that he had problems dealing with people, trouble dealing with his family relationships, and difficulty explaining his thoughts.  He testified that he was still employed and had returned from his 6 month administrative leave, but his employment was problematic.  He testified that he did not socialize outside the house as much as he used to, and had stopped going to VFW meetings.  He testified that he avoided crowds and took medication for his nightmares and as a sleep aid; he saw a psychiatrist every three months.  He testified that his anxiety would come and go depending on the situation.  He testified that he had had suicidal thoughts but had never made a plan.  The Veteran's wife testified that he isolated himself and had no socialization.  She testified that he had minimal involvement in family matters and any involvement could become an explosive kind of discussion very quickly.  She testified that she had been called on multiple occasions to take the Veteran home from work due to his inability to function.

On July 2015 VA examination, the Veteran reported that he remained married and his relationship was stable, however he described episodic anger outbursts that lead to marital discord.  He reported that he continued to enjoy playing video games and watching television although he avoided the news.  He related that he was forced to retire from Blue Grass Army Depot in 2013, and presented paperwork documenting disciplinary actions.  The examiner noted a November 2013 memorandum which described several problematic incidents; for example, in March 2012 the Veteran was witnessed walking around the clinic yelling loudly that he was going to kill his brother, after which two clinic employees requested annual leave to be removed from the environment, and the Veteran's wife had to pick him up to remove him from work.  The memorandum noted that during that 1 to 2 week period, 1 or 2 employees had to spend all day with the Veteran just to console him.  The examiner noted an October 2013 statement from a Sergeant Milton stating that the Veteran's uncontrolled and explosive behavior caused the organization to miss a target move date, and his actions had also greatly hampered and delayed the transitioning of two newly assigned employees.  The examiner noted that the disciplinary action report concluded by stating that the Veteran's outbursts were highly unpredictable and disruptive to work, noting that there had been several occasions when clinic operations had to be altered to accommodate his episodes, which resulted in the disruption of patient care and other mission essential functions.  The October 2013 statement also noted the Veteran's great difficulty with interpersonal interactions with his co-workers to the point where they hesitated to work with him on projects and had impacted the work flow of the section; it was noted that the unpredictability of the Veteran's reactions to what may or may not cause an episode was unreasonable to accommodate without significantly impeding on the ability of the clinic to function normally and effectively.  On examination, the Veteran's reported symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  He continued to be actively involved with mental health treatment.
On mental status examination, the Veteran's appearance and hygiene were adequate and he was appropriately attentive and responsive.  He was lucid and fully oriented.  His eye contact was good and he was cooperative.  His mood was calm and his affect was appropriate.  His speech was normal in rate and rhythm, and his thought processes were well organized.  He denied any history of psychosis, or suicidal or homicidal ideation.  His attention and memory appeared intact.  He reported irritability with anger outbursts.  The diagnosis was PTSD.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  When the examiner asked the Veteran about the events that led to the 2013 personnel action and his retirement, the Veteran downplayed the intensity of his disruptive, angry and inappropriate behavior that negatively impacted the work environment; the examiner opined that this suggests the Veteran lacked insight into how his anger outbursts are perceived by others.  The examiner opined that, although the Veteran described his marriage as stable, he had increased the frequency with which he used isolation to cope with frustration intolerance.  The examiner opined that the evidence suggested worsening of symptoms since the last examination, with resulting impairment at this time appearing severe, based largely on the documentation of events from the last employer.  The examiner estimated the Veteran's GAF score to be 45, representing serious symptoms, based on serious impairment in occupational functioning.  The examiner opined that the Veteran's PTSD would have a severe impact on his ability to perform in physical and/or sedentary employment settings due to his anxiety, depression, sleep problems, irritability, anger outbursts, suspiciousness, disturbance of motivation and mood, difficulty in establishing and maintaining work relationships, and difficulty in adapting to stressful circumstances.

Based on these results, a September 2015 rating decision increased the Veteran for PTSD to 70 percent, effective July 23, 2015, the date of the VA examination.

Additional VA records through 2015 reflect symptomatology largely similar to that reported above.

The Board finds that throughout the Veteran, his treating VA mental health personnel, and the VA examiners have reported symptoms associated with PTSD throughout the appeal period that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The symptoms have included suicidal ideation; speech intermittently illogical, obscure, or irrelevant (as shown during his outbursts at work); impaired impulse control (such as unprovoked irritability with periods of violence) (demonstrated by his behavior at work, including threatening a coworker); difficulty in adapting to stressful circumstances (including work or a worklike setting) (described in the past employer's November 2013 memorandum); and inability to establish and maintain effective relationships (described by Dr. Barbee, as most of the Veteran's coworkers were afraid of him).  Although the January 2011 (earliest during the evaluation period) VA examiner characterized the PTSD as moderate, he found it caused deficiencies in judgment, thinking, family relations, work, and mood (essentially in most areas).  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA examiners.  As the functional impairment due to PTSD described meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout since November 18, 2010.  38 C.F.R. § 4.7.

The evidence of record does not show that PTSD symptoms productive of total occupational and social impairment (such as: gross impairment in thought processes or communication (his thought processes are regularly noted to be normal and intact); persistent delusions or hallucinations (no evidence of either at any time); persistent danger of hurting self or others (he states no intent or plan pertaining to his suicidal ideation, and he denies homicidal ideation); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity) were manifested during any period of time under consideration.  Furthermore, the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 45 to 60 reflect serious (but not total) disability, and do not warrant a 100 percent rating.  Consequently, the Board finds that a schedular 100 percent rating is not warranted for any period of time under consideration.

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A 70 percent rating is granted for the Veteran's PTSD throughout (from the earlier effective date of November 18, 2010), subject to the regulations governing payment of monetary awards.   


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record.  The Veteran has reported that he worked as an industrial hygienist until 2013 (when his employment was terminated due to PTSD symptoms), and has not worked since, due to the severity of his PTSD.  The schedular requirements for a TDIU rating are met, and the matter of entitlement to a TDIU rating has not been developed or adjudicated.  Therefore, it must be remanded for such action. 

Accordingly, the case is REMANDED for the following:

The AOJ should fully develop and adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after a SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  He should be advised that this matter will not be before the Board unless he initiates, and perfects, an appeal as to any negative determination by the AOJ regarding his entitlement to a TDIU rating.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


